DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim/Drawings/Specification Objections
Claim 1 and 9-12 objected to because of the following informalities:  
Claim 1 re-recites “an input device”. This is improper antecedent basis.
Claims 9-12 re-recite “a receiver” which is already recited in claim 1. Like above, this is improper antecedent basis. 

Claims 11/12, the drawings, and the specification are collectively objected to because of the following shared issue: “300” in claim 11 is not in the specification or drawings, and “400” in claim 12 is not in the drawings.
This can be fixed by adding the reference numerals in the specification/drawings where appropriate, or removing the reference numbers from the claims and specification.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 contain the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a short-range wireless technology and, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eizen et al (US 20110154868).

Regarding claim 1, Eizen (FIGs 1-4) discloses “A gas cylinder monitoring system (FIG 4) comprising:
a) a gas cylinder (142) for receiving and distributing gas contained therein,
b) a flow control valve (within 140, controlled by 146) associated with the gas cylinder (see FIG 3b) operable to allow or prevent the flow of gas from said cylinder (intrinsic by virtue of it being called a “valve assembly”);
C) a monitor (104) for monitoring a signal from an input device (106, 108); and
d) an input device (106/108) associated with said flow control valve (assembled and therefore “associated with”) comprising an environmental parameter sensor (106 read on “environmental parameter sensor” as it generates a response to 106 when it is unlocked from 108 [paragraph 27]) for detecting the presence or absence of an environmental parameter in the vicinity of the cylinder (presence or absence of 108 being locked/unlocked from 108) and being operably connected to the monitor (see FIGs) for transmitting an environmental status signal thereto (evidenced in paragraph 27);
e) a removable cover (102) covering both the flow control valve (see FIGs) and the environmental parameter sensor (via 132/134) such as to only allow access to the flow control valve upon removal of the cover (paragraph 29); and
f) a transmitter (104 includes a transmitter as shown by comm lines in FIG 4) for transmitting a signal to a receiver (150) obtained by the monitor from the input device (paragraph 32).”

Regarding claim 2, Eizen (FIGs 1-4) discloses “wherein said transmitter is operable to transmit a signal indicating one or more of the covered or uncovered status of the environmental parameter sensor (paragraph 32; locked/unlocked read on “covered or uncovered”, as uncovered includes when 106 is separated from 108/132/134).”

Regarding claim 6, Eizen (FIGs 1-4) discloses “wherein said transmitter is operable to periodically transmit a signal indicating the covered or uncovered status of the environmental parameter sensor (paragraph 32, presence of signal read on “periodically transmit a signal”, the cross-communication lines also evidence some form of iterative “periodic” signal by being 2-way).”


Regarding claim 8, Eizen (FIGs 1-4) discloses “wherein said transmitter (26) comprises one or more of: a Radio Frequency Identification (RFID); an Audio Transmitter; a Wireless Transmitter (WT) (paragraph 32); or a Bluetooth (BT) device.”

Regarding claim 9, Eizen (FIGs 1-4) discloses “and including a receiver (150) for receiving a signal transmitted from said transmitter (paragraph 32.”

Regarding claim 10, Eizen (FIGs 1-4) discloses “and including a receiver (150) for receiving a signal transmitted from said transmitter (paragraph 32) and wherein said further device comprises one or more of: a Radio Frequency Identification Receiver (RFIDR); an Audio Receiver (AR); a Wireless Receiver (WR) (paragraph 32); or a Bluetooth Receiver (BR).”

Regarding claim 11, Eizen (FIGs 1-4) discloses “and including a receiver (150) and wherein said receiver is associated with a fixed location (150 appears to be “fixed” in FIG 4, or at least capable of being stationary) and wherein said receiver is operably connected to a transmitter (150 also includes a transmitter evidenced by being able to cross-communicate with 152) for transmitting a signal received by said receiver (see comm lines in FIG 4) to a further receiver (152) such as to on-transmit received signals (paragraph 32).”

Regarding claim 12, Eizen (FIGs 1-4) discloses “and including a receiver (150) and wherein said receiver is associated with a movable location (“associated with a movable location” in the sense that the relative positioning of 150/152/142 is non-static) and wherein said receiver is operably connected to a transmitter (150 also includes a transmitter evidenced by being able to cross-communicate with 152) for transmitting a signal received by said receiver (see comm lines in FIG 4) to a further receiver (152) such as to on-transmit received signals (paragraph 32).”

Regarding claim 13, Eizen (FIGs 1-4) discloses “wherein said a removable cover comprises a tamper evident cover (paragraph 32, “tamper evident” such that removal of the cover [via tampering with 106/108] would send a signal to the receiver).”

Regarding claim 15, Eizen (FIGs 1-4) discloses “wherein said cylinder includes a casing (140) surrounding said flow control valve (valve structure while not shown is within 140) and wherein said environmental parameter sensor (106) is mounted on said casing (assembled with 140 in FIG 4).”

Regarding claim 16, Eizen (FIGs 1-4) discloses “wherein said input device (106/108) comprises a switch (it is functionally read on a “switch” as it mechanically connects/disconnects which triggers a signal to 104) connected to the removable cover for detecting the presence or absence of the cover (106/108 being unlocked necessarily includes it being separated i.e. “present or absent” from the cover).”

Claim(s) 1, 3, 8-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler et al (US 20160245426). 

Regarding claim 1, Fowler (FIGs) discloses “A gas cylinder monitoring system (10) comprising:
a) a gas cylinder (13) for receiving and distributing gas contained therein,
b) a flow control valve (49) associated with the gas cylinder operable to allow or prevent the flow of gas from said cylinder (paragraph 21);
C) a monitor (43/38) for monitoring a signal from an input device (17); and
d) an input device (any of the sensor systems of paragraph 43-46) associated with said flow control valve (see examples in paragraphs 43-46; “associated with” to the extent that they are part of the same assembly) comprising an environmental parameter sensor (any of the sensors in the systems of paragraph 43-46) for detecting the presence or absence of an environmental parameter in the vicinity of the cylinder (numerous examples in paragraphs 45 and 46) and being operably connected to the monitor (“incorporated within the disclosed device”) for transmitting an environmental status signal thereto (understood that sensors data is processed from FIG 4, paragraph 31);
e) a removable cover (25; understood to be “removable” via disassembly or destruction, like the applicant) covering both the flow control valve and the environmental parameter sensor (see FIG 1) such as to only allow access to the flow control valve upon removal of the cover (25 is located over 49); and
f) a transmitter (45) for transmitting a signal to a receiver (in paragraphs 29-31) obtained by the monitor from the input device (FIG 4).”

Regarding claim 3, Fowler (FIGs) discloses “wherein said input device comprises a light sensor (in paragraph 45) for detecting the presence or absence of light.”

Regarding claim 8, Fowler (FIGs) discloses “wherein said transmitter comprises one or more of: a Radio Frequency Identification (RFID); an Audio Transmitter; a Wireless Transmitter (WT) (evidenced by paragraph 29); or a Bluetooth (BT) device.”

Regarding claim 9, Fowler (FIGs) discloses “and including a receiver (in paragraphs 29-31) for receiving a signal transmitted from said transmitter.”

Regarding claim 10, Fowler (FIGs) discloses “and including a receiver (in paragraphs 29-31) for receiving a signal transmitted from said transmitter and wherein said further device comprises one or more of: a Radio Frequency Identification Receiver (RFIDR); an Audio Receiver (AR); a Wireless Receiver (WR) (paragraph 29); or a Bluetooth Receiver (BR).”

Regarding claim 15, Fowler (FIGs) discloses “wherein said cylinder includes a casing (11) surrounding said flow control valve and wherein said environmental parameter sensor is mounted on said casing (evidenced by FIG 1).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eizen.

Regarding claim 7, Eizen does not explicitly state “wherein said transmitter is operable to transmit a signal only upon the uncovering of said environmental parameter sensor.” Eizen instead appears to show continuous communication in FIG 4, but operates such that during continuous communication, an “uncovered signal” is transmitted in the event thereof.
	It would have been obvious, before the effective filing date, to try an alternative signal system of Eizen such that “wherein said transmitter is operable to transmit a signal only upon the uncovering of said environmental parameter sensor”, as there are a finite amount of ways to transmit the uncovered signal (continuous vs non-continuous), and choosing one or the other to achieve the same expected result (a distinguished uncovered signal) would be within routine skill in the art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler.

Fowler does not disclose “wherein said input device comprises a humidity sensor for detecting the level of humidity in the air adjacent the input device.”
	However, Fowler does teach numerous other environmental sensors (paragraphs 45-46). Additionally, humidity sensors are known in the art to be used as environmental sensors.
	Therefore it would have been obvious, before the effective filing date, to specify the environmental sensor(s) of Fowler to include “a humidity sensor for detecting the level of humidity in the air adjacent the input device”, as Fowler discloses the use of gas environmental sensors, and selecting a type of known environmental sensor to achieve the same result would be within routine skill in the art. One benefit would be to use a sensor that can detect moisture, which would be beneficial during the handling of the cylinder of Fowler.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Mitchell (US 20150041354).

Fowler is silent regarding “said removable cover comprises a shrink-wrapped cover extending over both the flow control valve and the environmental parameter sensor.”
	However, Mitchell (FIGs 4a/b, paragraph 48) teaches a gas cylinder assembly analogous to Fowler having a cover 2500 that is shrink-fitted over the open end of the cylinder.
	Therefore it would have been obvious, before the effective filing date, to modify the cover of Fowler to be “a shrink-wrapped cover” as taught by Mitchell, such that the assembly comprises “said removable cover comprises a shrink-wrapped cover extending over both the flow control valve and the environmental parameter sensor”, to provide a tight cover that can only be removed by destruction.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Obenchain (US 20180028769, filed 6/15/2017).

Fowler does not disclose “a re-set button for causing the re-setting of the status of the environmental parameter sensor.”
	However, Obenchain (paragraph 152) teaches it is known in the art of gas indicator systems (analogous to Fowler) to include an alarm reset button to reset the alarms and associated event data from memories (read on “re-setting of the status of the environmental parameter sensor”). 
	Therefore it would have been obvious, before the effective filing date, to modify the system of Fowler with “a re-set button for causing the re-setting of the status of the environmental parameter sensor”, as taught by Obenchain, to provide a feature that easily resets the system, making repeated use/testing more convenient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A device similar to the application is disclosed by Wolf et al (US 20020070236).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753